               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
CHRIS JUDAY, et al.              :           CIVIL ACTION
                                 :
          v.                     :
                                 :
MERCK & CO., INC., et al.        :           NO. 19-2037


                               ORDER


          AND NOW, this 12th day of July, 2019, for the reasons

set forth in the foregoing Memorandum, it is hereby ORDERED that

the motion of defendants Merck & Co., Inc. and Merck Sharp &

Dohme, Corp. to dismiss the complaint is GRANTED.

                                 BY THE COURT:



                                 /s/ Harvey Bartle III
                                                               J.
